internal_revenue_service department of the treasury number release date index number 1502-dollar_figure washington dc person to contact telephone number refer reply to cc dom corp-plr-123904-02 date date parent sub sub sub partnership holding sub sub sub country a plr-123904-02 date date date date v w x y z dear this is in response to a letter dated date from your authorized representative requesting rulings in particular you requested rulings regarding the use of losses in a life-nonlife consolidated_return the information submitted indicate that parent is a nonlife company that is the common parent of a consolidated_group filing a life-nonlife consolidated_return as of date parent owned all of the stock of sub sub owned all of the stock of sub and sub sub was a country a corporation taxable as a u s_corporation sub sub and sub each qualified as a life_insurance_company under sec_801 and were includible members of the parent consolidated_group sub owned w percent of the membership interests in partnership a limited_liability corporation treated as a partnership for federal_income_tax purposes sub owned the remaining x percent of the partnership membership interests sub also owned y percent of the outstanding_stock of holding a common parent of a life-nonlife consolidated_group partnership owned the remaining z percent of holding’s stock holding owned all of the stock of sub and sub sub owned all of the stock of sub sub and sub were life_insurance_company members of the holding life- nonlife consolidated_group holding and sub were nonlife members of the holding consolidated_group on date sub transferred its x percent interest in partnership to sub the only other member of partnership thereby terminating the partnership for federal plr-123904-02 income_tax purposes sub succeeded to the assets and liabilities of partnership for federal tax purposes including the z percent interest in holding sub then transferred the z percent interest in holding previously held by partnership to sub in exchange for v of sub 2's stock and sub 2's assumption of the former liabilities of partnership as a result sub owned all of the stock of holding therefore holding and sub became includible ineligible nonlife members of the parent life-nonlife consolidated_group sub and sub filed a separate life-life consolidated_return because they were not includible members of the holding consolidated_group on date sub distributed its v of sub stock to sub in a taxable_distribution on date holding liquidated into sub sub then liquidated into sub and sub merged into sub the following representations have been provided a b c d the complete_liquidation of holding into sub qualified for tax-free treatment under sec_332 the complete_liquidation of sub into sub qualified for tax-free treatment under sec_332 on date excess loss accounts did not exist in the stock of holding sub sub or sub the date restructuring transactions whereby holding and sub became includible members of the parent consolidated_group did not result in holding sub sub or sub taking any intercompany items into account pursuant to sec_1_1502-13 on date sub did not have an excess_loss_account in the stock of holding sub or sub the complete liquidations of holding and sub and the merger of sub into sub on date did not result in holding sub or sub taking any intercompany items into account sec_381 provides in part that in the case of the acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies the acquiring_corporation shall succeed to and take into account the items described in subsection c of the distributor or transferor_corporation subject_to the conditions and limitations specified in subsection b and c sec_381 provides that one of the items is the net_operating_loss carryovers determined under sec_172 subject_to the prescribed conditions and limitations plr-123904-02 sec_1_1502-1 provides that the term separate_return_year means a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-1 provides that the term separate_return_limitation_year or srly means any separate_return_year of a member or of a predecessor of a member except as provided otherwise the term predecessor means a transferor or distributor of assets to a member the successor in a transaction to which sec_381 applies sec_1_1502-1 sec_1_1502-21 provides generally that the aggregate of the net_operating_loss_carryovers_and_carrybacks of a member arising in srlys that are included in the cnol deductions for all consolidated_return years of the group under paragraph a of this section may not exceed the aggregate consolidated_taxable_income for all consolidated_return years of the group determined by reference to only the member’s items of income gain deduction and loss sec_1_1502-21 provides that for purposes of this section any reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1 f sec_1_1502-47 provides in part that the offsetable nonlife consolidated net operating and capital_loss carryovers do not include any losses attributable to a nonlife member that were sustained in a separate_return_limitation_year determined without sec_1504 of that member or a predecessor sec_805 provides that except as provided by sec_844 the deduction for net operating losses provided in sec_172 shall not be allowed sec_806 provides that in computing the life_insurance_company_taxable_income of any life_insurance_company any loss from a noninsurance_business shall be limited under the principles of sec_1503 based on the facts and representations provided it is held that any nol carryovers of holding or sub arising before date will be separate_return_limitation_year srly losses as to the parent consolidated_group and therefore are limited under sec_1 c sub succeeded to any nol carryovers of holding or sub upon the respective liquidations of holding and sub into sub sec_381 and c the nol carryovers of holding and sub will retain their plr-123904-02 character as nonlife losses in the hands of sub the use of the net_operating_loss_carryover is not further limited by sec_806 or denied by sec_805 for purposes of applying the srly limitation to any nol carryovers of holding or sub arising before date sub 2's items of income and gain are included when computing the amount of those nol carryovers that are included in the consolidated_net_operating_loss_deduction of the parent consolidated_group for the period after date sec_1_1502-21 the nol carryovers of holding and sub arising before date that are not prevented from being used by the srly limitation are ineligible nonlife losses and as such cannot offset life income as ineligible nonlife losses the losses are offsetable against nonlife income of members of the parent consolidated_group subject_to the restrictions of sec_1_1502-47 any separate net_operating_loss determined under sec_1_1502-21 of holding and sub incurred between date and date are ineligible nonlife nols that may not be aggregated in determining the offsetable nonlife consolidated nol sec_1_1502-47 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is given as to whether the corporations referenced herein otherwise satisfy the eligibility requirements of sec_1 d furthermore no opinion is expressed or implied concerning the tax consequences of the liquidation of holding into sub the liquidation of sub into sub and the merger of sub into sub this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-123904-02 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely edward s cohen chief branch office of associate chief_counsel corporate
